Title: From Thomas Jefferson to Daniel Carroll Brent, 18 March 1801
From: Jefferson, Thomas
To: Brent, Daniel Carroll



Sir
Mar. 18. 1801.

Being to appoint a Marshall for the district of Columbia it has been intimated to me by a mutual friend that you might perhaps be willing to accept of that office. on this suggestion I take the liberty of proposing it to you. as a court is to be held here on Monday next, it becomes necessary for me to ask the favor of an answer by the bearer, mr M[ason]’s servant who goes expected for this purpose, because should you decline it, I shall still have to make an appointment before Monday. my anxiety to place in the offices men who will give weight to them & command the public confidence inspires an earnest desire that this may be acceptable to you. I am Sir
Your most obedt. sevt

Th: Jefferson

